AO 467 (Rev. 01 /09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Ba,
                                                                                                                            R\GlN AL
                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of New York

                   United States of America                                    )
                                   v.                                          )       Case No.
                           XINGHUI LIN                                         )
                                                                               )       Charging District:        Southern District of Ohio
                              Defendant                                        )       Charging District' s Case No. 1:19CR 130


                        ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                          WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:


Place:   \A        I\                                                                  Courtroom No.:
              ~ t\} tG '\v\ V~           J~ V l OIS I,_                      V~          ate- a-nd-T-im-e:- l l/:
                                                                                       1---                    _ 'l,,
                                                                                                                  _ U,_ ~-         ----c?,--
                                                                                                                                          V-
                                                                                                                                           ,r - - - ,

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:             11/18/2019


                                                                                               Magistrate Judge Sarah Netburn
                                                                                                         Printed na me and title
